DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                   Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required:  
The claims call for the limitation “a first algorithms PMP1” (see claim 1 line 13 and claim 6 line 12), “a second algorithm PMP2” (see claim 1 line 15 and claim 6 line 14).
The specification fails to provide clear support for said “a first algorithms PMP1”, “a second algorithm PMP2”. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should: 
(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 
 
See 112 section below, and MPEP, 37 CFR 1.75(d)(1). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a first algorithms PMP1”, “a second algorithm PMP2”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Claim 1 recites “a first algorithms PMP1”, “a second algorithm PMP2”.
Claim 6 recites “a first algorithms PMP1”, “a second algorithm PMP2”.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fail to provide an adequate written description of the limitations listed below:
a second algorithm PMP1 in claim 1 line 13 and claim 6 line 12.
a second algorithm PMP2 in claim 1 line 15 and claim 6 line 14.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a second algorithm PMP1”, “a second algorithm PMP2” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide an interpretation of the limitations listed below:
a second algorithm PMP1 in claim 1 line 13 and claim 6 line 12.
a second algorithm PMP2 in claim 1 line 15 and claim 6 line 14.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, (see below).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 2-5 and 11 are also rejected under 112(b) for their dependency on claim 1.

Claims 7-10 and 12 are also rejected under 112(b) for their dependency on claim 6.

Regarding claim 12:
Claim 12 recites the limitation “the electronic control unit as claimed in either of claim 7”. It is unclear to determine the dependency of the claim. For the purpose of this rejection the phrase “the electronic control unit as claimed in either of claim 7” has been interpreted as the electronic control unit as claimed in claim 7.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of steps and therefore is a process. The claim explicitly states that the step of “minimizing the-energy consumption by minimizing the Hamiltonian of a system of equations modeling the driving of the vehicle, containing the-information on criterion to be optimized …, applying first algorithms PMP1, applying second algorithms PMP2, and 

That is other than the unrecited processor, nothing in the claim elements precludes the steps from practically being performed in the human mind and using mathematical concepts. 
For example, but for the unrecited “ processor” language, the claim encompasses the user manually observing, a series of noteworthy points P(0), ..., P(N) of the route, which are characterized by a stoppage of the vehicle or a decrease in the-a speed of the vehicle, the claim encompasses the user to evaluating if the speed thus calculated at the point P(k) satisfies a predetermined speed constraint C(k), further the claim encompasses the user to evaluating  whether or not k is equal to i + 1. 
Additionally, the mere nominal unrecited processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process. Thus, the claims recite a mental process.

Regarding the mathematical algorithm, although the claim does not recite a processor, it is well understood that the processor is use to perform the equation. This processor is used in the conventional manner and does not integrate the algorithm into practical application. The unclaimed processor does no more that amount to specifically more that the judicial exception. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
In addition, the claim does no recited additional elements that amount to significantly more than the abstract ideas identified above.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koebler et al. (US 8972161 B1) in view of Zhao et al. (TR2013-051) Speed Profile Optimization for Optimal Path Tracking. America Control Conference.

Regarding claim 1:
Koebler et al. disclose a method for determining a speed profile of a motor vehicle on a route between a starting point and an arrival point, said method comprising: 
defining, in a step E3, a series of noteworthy points P(0), ..., P(N) of the route, which are characterized by a stoppage of the vehicle or a decrease in the-a speed of the vehicle, said series of noteworthy points dividing the route into a series of portions (The power management device regulates the speed of a vehicle as is drive from point A to point B and having points dividing the route into segments which determine the optimized speed and the power consumption of the vehicle, [19]-[20], [25], [73]).
Koebler et al. don’t teach a method for determining a speed profile of a motor vehicle with the step E5, E6 and E11 to E21.

In the same field of endeavor, Zhao et al. teach for each portion of the route, generating, in a step E5, a speed and/or torque setpoint optimizing the speed profile of the vehicle so as to minimize the-energy consumption by minimizing the Hamiltonian of a system of equations modeling the driving of the vehicle, containing the-information on the criterion to be optimized and on the-dynamics of the system and its constraints (the calculation of the speed profile by optimization of Hamiltonian equation along a trajectory and by using an optimal control with active state constraints according to the Pontryagin’s Maximum Principle (PMP), [Para [3] [4] or page 4;and the mathematical expressions claimed appears to be a mere abstract ideal and are not subject to patent protection).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koebler et al. in view of Zhao et al. and configure such as determining a speed profile of a motor vehicle as step E5 to E21.
One of ordinary skill would have recognized that doing so, will benefit of improving the performance of a vehicle by optimizing the energy.

Regarding claim 2:
Koebler et al. as modified remain as applied above.
Koebler et al. further teach the method, furthermore comprising a preliminary step E1 of determining the arrival point (inferring the destination based on previous driving habits, [14]).

Regarding claim 3:
Koebler et al. as modified remain as applied above.
Koebler et al. further teach the method comprising a step E7 of detecting an event taking place on the route (detecting the proximity of other vehicles or obstacles in the road ahead, [124]).

Regarding claim 4:
Koebler et al. as modified remain as applied above.
Koebler et al. further teach the method, wherein the generated setpoint comprises at least one item of information, and the driving of the vehicle is managed by the driver of the vehicle on the basis of said at least one item of information (operator manually setting a speed based on the a suggested fuel-efficient speed provided by the system or device, [13]).

Regarding claim 5:
Koebler et al. as modified remain as applied above.
Koebler et al. further teach the method, wherein the management of the driving of the vehicle is at least partly automated (In some variations, the power management system may automatically enable whenever the vehicle is turned on or adjust the vehicle speed automatically, [19]-[20], [25], [73]).

Regarding claim 6:
Koebler et al. further teach an electronic control unit (1) for managing the driving of a motor vehicle on a route between a starting point and an arrival point, said electronic control unit configured so as to: define, in a step E3, a series of noteworthy points P(0), ..., P(N) of the route, which are characterized by a stoppage of the vehicle or a decrease in the speed of the vehicle, said series of noteworthy points dividing the route into a series of portions, for each portion of the route, generate, in a step E5, a speed and/or torque setpoint optimizing the speed profile of the vehicle (The power management device regulates the speed of a vehicle as is drive from point A to point B and having points dividing the route into segments which determine the optimized speed and the power consumption of the vehicle, [19]-[20], [25], [73]).
Koebler et al. don’t teach a control unit for managing a driving of the motor vehicle as E5, E6 and E11 to E21.

Zhao et al. teach for each portion of the route, generating, in a step E5, a speed and/or torque setpoint optimizing the speed profile of the vehicle so as to minimize the-energy consumption by minimizing the Hamiltonian of a system of equations modeling the driving of the vehicle, containing the-information on the criterion to be optimized and on the-dynamics of the system and its constraints (the calculation of the speed profile by optimization of Hamiltonian equation along a trajectory and by using an optimal control with active state constraints according to the Pontryagin’s Maximum Principle (PMP), [Para [3], [4] or page 4;and the mathematical expressions claimed appears to be a mere abstract ideal and are not subject to patent protection).

Regarding claim 7:
Koebler et al. as modified remain as applied above.



Regarding claim 8:
Koebler et al. as modified remain as applied above.
Koebler et al. further teach the electronic control unit (1), said electronic control unit (1) being configured so as to detect an event taking place on the route (the cruise control detects the proximity of other vehicles or obstacles in the road ahead, [124]).

Regarding claim 9:
Koebler et al. as modified remain as applied above.
Koebler et al. further teach the electronic control unit (1), said electronic control unit (1) being configured so as to control at least some of the operating parameters of the engine of the vehicle so as to adjust the driving thereof (power management logic operable to calculate one or more operational parameters of the vehicle so as to adjust the speed of the vehicle (which is a part of driving), [16]).

Regarding claim 11:
Koebler et al. as modified remain as applied in claim 1.
Koebler et al. further teach the method, comprising a step E7 of detecting an event taking place on the route (the cruise control detects the proximity of other vehicles or obstacles in the road ahead, [124]).

Regarding claim 12:

Koebler et al. further teach the electronic control unit as claimed in claim 7, said electronic control unit being configured so as to detect an event taking place on the route (the cruise control detects the proximity of other vehicles or obstacles in the road ahead, [124]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koebler et al. (US 8972161 B1) in view of Zhao et al. (TR2013-051) Speed Profile Optimization for Optimal Path Tracking. America Control Conference, and in view of Johansson et al. (US 2012/0083984 A1).

Regarding claim 10:
Koebler et al. as modified as applied in claim 6 teach all the limitations except a motor vehicle comprising an electronic control unit (1) as claimed in claim 6. 

In the same field of endeavor, Johansson et al. teach a motor vehicle comprising an electronic control unit (1) (the motor vehicle comprising ECUs (electronic control units), [0006], and [0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Koebler et al. in view of Johansson et al. and configure such as a motor vehicle comprising an electronic control unit (1).
One of ordinary skill would have recognized that doing so, for a benefit of better accuracy of the vehicle speed detection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0262366; US2017/0278323.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGHT DJIEKPOR/Examiner, Art Unit 4166         

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663